DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “the wires” to –the one or more wires- in ll. 13, 15 & 17 (three times).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “the electrode” to –the plurality of electrodes- in ll. 14.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “the electrodes” to –the plurality of electrodes- in ll. 18.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  amend “the electrodes” to –the plurality of electrodes- in ll. 2.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  amend “the electrodes” to –the plurality of electrodes- in ll. 1-2.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  amend “the electrodes” to –the plurality of electrodes- in ll. 2.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  amend “the electrodes” to –the plurality of electrodes- in ll. 2.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  amend “the other electrodes” to –others of the plurality of electrodes- in ll. 4.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  amend “the electrodes” to –the plurality of electrodes- in ll. 15.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  amend “expendable to –expandable- in ll. 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5 & 7-9 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Vrba et al. (2017/0348049, with support in provisional 62/458990)
Concerning claim 1, as illustrated in at least Figs. 4 & 7-8E, Vrba et al. disclose a medical probe for irreversible electroporation (balloon catheter 400; [0219]), the medical probe comprising: 
a shaft for insertion into an organ of a patient (elongate shaft 405 extends between first and second ends; [0219]); and 
an expandable balloon coupled to a distal end of the shaft, the expandable balloon comprising: 
an expandable membrane having an outer surface and an inner surface, wherein the expandable membrane is configured to be expanded from a collapsed shape to a balloon shaped member (inflatable balloon 401 has outer and inner surfaces disposed about shaft 405; [0219-0220]); 
a plurality of electrodes disposed on the outer surface of the expandable membrane (electrodes 403 coupled to a flexible substrate to form a flex circuit are disposed about balloon 401; [0031], [0219], [0299]); 
one or more wires connected to the plurality of electrodes, the wires extending from the distal end to the electrode (conductors 402 connected to electrodes 403 are also coupled to a flexible substrate to form a flex circuit  extending from shaft 405; [0031], [0219], [0299]); and 
an expandable cover that encapsulates the wires between the expandable cover and the expandable membrane so that the wires are constrained between the cover and the expandable membrane but the electrodes are exposed to ambient environment (short, flexible outer sleeve 414 covers the proximal portion of conductors 402; [0058], [0240]).
Concerning claim 2, Vrba et al. disclose a seal (bonding material) that runs over a distal edge of the cover membrane (414) and is configured to seal the cover (414) to the expendable membrane (401) ([0244-0245]).
Concerning claim 4, Vrba et al. disclose the electrodes (403) are disposed equiangularly about a longitudinal axis of the expandable membrane (401) ([0251]; Fig. 4, 7-8E & 10A-F). 
Concerning claim 5, Vrba et al. disclose each of the electrodes (403) is coupled to the outer surface of the expandable membrane (401) via a substrate (flexible substrate) ([0031], [0219], [0299]).
Concerning claim 7, Vrba et al. disclose the plurality of electrodes (403) is disposed over a distal hemisphere portion of the expendable membrane (401) ([0251]; Fig. 4, 10A-D & 12).
Concerning claim 8, Vrba et al. disclose a method of manufacturing a medical probe for irreversible electroporation (method of manufacturing balloon catheter 400; [0046], [0219]), the method comprising: 
assembling an expandable balloon (inflatable balloon 401; [0219-0220]) by: 
assembling an expandable membrane having an outer surface and an inner surface, wherein the expandable membrane is configured to be expanded from a collapsed shape to a balloon shaped member (inflatable ; 
disposing a plurality of electrodes on the outer surface of the expandable membrane (electrodes 403 coupled to a flexible substrate to form a flex circuit are disposed about balloon 401; [0031], [0219], [0227-0231], [0234], [0299]); 
connecting wires to the plurality of electrodes (conductors 402 connected to electrodes 403 are also coupled to a flexible substrate to form a flex circuit  extending from shaft 405; [0031], [0219], [0234], [0247], [0299]); and 
using an expandable cover, encapsulating the wires between the cover and the expandable membrane so that the wires are constrained between the cover and the expandable membrane but the electrodes are exposed to ambient environment (short, flexible outer sleeve 414 covers the proximal portion of conductors 402; [0058], [0236], [0240]); and 
coupling the expandable balloon to a distal end of a shaft inflatable balloon 401 has outer and inner surfaces disposed about shaft 405; [0219-0220]).
Concerning claim 9, Vrba et al. disclose sealing the cover (414) against the expendable membrane (401) using a seal (bond) running over a distal edge of the cover (414) ([0236-0237], [0244-0245], [0266])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrba et al. (2017/0348049, with support in provisional 62/458990), as applied to claim 1.
Concerning claim 3, while Vrba et al. disclose the cover (414) covers a proximal edge of each of the electrodes (403) ([0237]), Vrba et al. fail to specifically disclose that the seal covers a proximal edge of each of the electrodes.  However, Vrba et al. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrba et al. (2017/0348049, with support in provisional 62/458990), as applied to claim 1, in further view of Salahieh et al. (2012/0071870). 
Concerning claim 6, Vrba et al. fail to disclose at least one of the electrodes comprises a radiopaque marker having a configuration different from other radiopaque markers on the other electrodes. However, Salahieh et al. disclose a probe comprising an expandable membrane (34) and a radiopaque marker (58) is defined by a portion of each electrode (6), where the radiopaque markers can be the same or have varying shapes and sizes.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Vrba et al. such that at least one of the electrodes comprises a radiopaque marker having a configuration different from other radiopaque markers on the other giving the user a sense of where the electrode is and creating a distinguishing pattern over the surface of the expandable membrane as taught by Salahieh et al. ([0226-0227]).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/657319 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an expandable balloon having a plurality of electrodes disposed on its outer surface and an expandable cover encapsulating portions of wires connecting to the electrodes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 16/432392 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an expandable balloon having a plurality of electrodes disposed on its outer surface and an expandable cover encapsulating portions of wires connecting to the electrodes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794